Citation Nr: 1035360	
Decision Date: 09/20/10    Archive Date: 09/28/10

DOCKET NO.  08-05 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to a compensable evaluation for residual scar 
from excision of lipoma from the back.

2.  Entitlement to an increased evaluation for residual scars 
from of gunshot wound to the left shoulder and chest, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran served on active duty from June 1986 to April 1996 
with three years' prior active service.  

This appeal arises before the Board of Veterans' Appeals (Board) 
from rating decisions rendered in March 2007 and November 2007 by 
the Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia, in which, respectively, a compensable 
evaluation for residual scar, status post excision of lipoma from 
the back and an increased evaluation for residuals scars, gunshot 
wound to the left shoulder and chest, were denied.

The veteran testified before the undersigned Veterans Law Judge 
in July 2010.  A transcript of the hearing is associated with the 
claims file.

The issue of entitlement to an increased evaluation for residual 
scars from gunshot wound to the left shoulder and chest addressed 
in the REMAND portion of the decision below is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The residual scar, status post excision of lipoma from the back 
is manifested by complaints of pain and observations of a deep 
scar measuring less than 6 square inches with underlying tissue 
damage but absent skin breakdown, inflammation, edema, keloid 
formation, limitation of motion or function and disfigurement.


CONCLUSION OF LAW

The criteria for an evaluation of 10 percent, and no greater, for 
residual scar, status post excision of lipoma from the back have 
been met.  38 U.S.C.A. § 1155, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.14, 4.118, 
Diagnostic Code 7805 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Assist and Notify

VA has met all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2009).  Letters dated in May 2006 and July 2008 satisfied 
the duty to notify provisions for the issue of increased 
evaluations, after which the claims were re-adjudicated.  See 38 
C.F.R. § 3.159; Kent v. Nicholson, 20 Vet. App. 1 (2006); Overton 
v. Nicholson, 20 Vet. App. 427 (2006); see also Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  

Moreover, the Veteran has neither alleged nor demonstrated any 
prejudice with regard to the content or timing of the notice.  
See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior 
case law imposing a presumption of prejudice on any notice 
deficiency, and clarifying that the burden of showing that an 
error is harmful, or prejudicial, normally falls upon the party 
attacking the agency's determination); see also Mayfield v. 
Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

In addition, the duty to assist the Veteran has also been 
satisfied in this case.  The RO obtained available service 
treatment records and identified VA treatment records.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

VA examinations were provided in this case in October 2006 and 
September 2009.    In neither examination report indicates that 
the claims file had been reviewed.  Notwithstanding, the Board 
finds that it may continue with adjudication of the claim.  
Review of the record in itself is not sufficient grounds for 
finding one examination to be of more probative weight than 
another.  Both examination reports were signed by a medical 
doctor (MD).  There is no indication that either examination was 
conducted by a medical professional not qualified to do so.  In 
addition, VA treatment records are present in the claims file 
through 2007 and reflect no findings inconsistent with those 
presented in the examination reports.  As discussed in detail 
below, the examination reports contain sufficient information and 
findings to rate the Veteran's scar under the applicable rating 
criteria.  Accordingly, the VA examinations provide adequate 
findings for adjudication of the Veteran's claim.  See Barr v. 
Nicholson, 21 Vet. App. 303, 311 (affirming that a medical 
opinion is adequate if it provides sufficient detail so that the 
Board can perform a fully informed evaluation of the claim); see 
also, See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(holding that strict adherence to legal requirements does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a particular 
case because such adherence would impose additional burdens on 
the VA with no benefit flowing to the veteran).

All other known and available records relevant to the issues on 
appeal have been obtained and associated with the claims file and 
the Veteran has not contended otherwise.

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); 
see also Dingess/Hartman, 19 Vet. App. at 493.  

II.  Increased Evaluation.

The Veteran contends that his service-connected residual scar 
from excision of from the back is worse than has been evaluated.  

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the various 
disabilities.  Id.  Evaluation of a service-connected disorder 
requires a review of the Veteran's entire medical history 
regarding that disorder.  38 C.F.R. §§ 4.1 and 4.2.

It is necessary to evaluate the disability from the point of view 
of the Veteran working or seeking work, 38 C.F.R. § 4.2, and to 
resolve any reasonable doubt regarding the extent of the 
disability in the Veteran's favor, 38 C.F.R. § 4.3.  If there is 
a question as to which evaluation to apply to the Veteran's 
disability, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for that 
rating; otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

In determining a disability evaluation, the VA has a duty to 
acknowledge and consider all regulations which are potentially 
applicable based upon the assertions and issues raised in the 
record and to explain the reasons used to support the conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Service connection for residual scar from excision of lipoma from 
the back was granted in a July 1998 rating decision and a 
noncompensable percent evaluation was assigned under 38 C.F.R. § 
4.118, Diagnostic Code 7805, effective in January 1998.  This 
evaluation has been confirmed and continued since then.

Effective October 23, 2008, the criteria for the evaluation of 
scars was revised.  See 73 Fed. Reg. 54708-01, 54710 (September 
23, 2008).  While the RO has considered his scar disorders under 
the amended criteria in a June 2009 supplemental statement of the 
case, the Board observes that this new regulation indicates that 
the revised provisions are applicable only to claims received on 
or after October 23, 2008.  As the Veteran's claim was received 
before October 2008, these revisions do not apply to the present 
case.  73 Fed. Reg. 54708 (Sept. 23. 2008).  Rather, the 
Veteran's claim will be considered solely under the criteria 
effective as of the date of receipt of the claim.  Accordingly, 
the Board will consider only the pre-amendment rating criteria.  

Diagnostic Code 7800 pertains to burn or other scars of the head, 
face, or neck.  The medical evidence reflects that this 
diagnostic codes is not for application here, as the scar that is 
the residual of removal of the lipoma is located in the posterior 
of the Veteran's trunk, or back, approximately one inch to the 
right of the spine and two inches below the shoulder on the right 
(according to VA QTC examinations conducted in October 2006 and 
September 2009).  See 38 C.F.R. § 4.118, Diagnostic Codes 7800.

Diagnostic Code 7801 pertains to burns or other scars not of the 
head, face, or neck that are deep and nonlinear.  A 10 percent 
evaluation is warranted for scars other than the head, face, or 
neck that are deep or that cause limited motion and comprise an 
area or areas exceeding six square inches (39 square 
centimeters).  A 20 percent evaluation is warranted where they 
comprise an area or areas exceeding 12 square inches (77 square 
centimeters) warranted a 20 percent evaluation.  Notes following 
the diagnostic code defines a deep scar as one associated with 
underlying soft tissue damage.  Diagnostic Code 7802 affords a 10 
percent evaluation for superficial scars, on other than the head, 
face, or neck, that did not cause limited motion and encompassed 
an area or areas at least 144 square inches (929 square 
centimeters).  See 38 C.F.R. § 4.118, Diagnostic Codes 7801, 7802 
(2006-2009)

Under the criteria in effect prior to October 23, 2008, 
Diagnostic Code 7803 afforded a 10 percent evaluation for 
superficial scars that were also unstable.  Diagnostic Code 7804 
provided a 10 percent evaluation for scars that were superficial 
and painful on examination.  Under Diagnostic Code 7805, other 
scars could be rated on limitation of function of the affected 
area.  Notes following the diagnostic codes defined an a deep 
scar as one associated with underlying soft tissue damage, a 
superficial scar as one not associated with underlying soft 
tissue damage, and an unstable scar was specified as one where, 
for any reason, there was frequent loss of covering of skin over 
the scar.  38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804, 7805 
(2006-2008).

In the present case, the Board finds that a 10 percent evaluation 
is warranted under Diagnostic Code 7804.  An October 2006 QTC VA 
examination shows complaints of pain but of no functional 
impairment.  The examiner objectively observed the scar to 
exhibit no tenderness at the time of examination.  The scar was 
not disfigured or unstable, and there was no evidence of any 
ulceration, adherence, inflammation, edema or tissue loss.  The 
scar was measured at that time as 1.2 inches by .1 inches and was 
positioned approximately one inch to the right of the spine and 
two inches below the shoulder on the right side.  The examiner 
noted that it was hypopigmented with keloid formation, but there 
was no abnormal texture or hyperpigmentation, and the scar 
measured less than six square inches.  The examiner diagnosed 
residual scar, status post excision of lipoma from the back.  

VA treatment records from 2007 show no treatment required for the 
scar that is the residual of lipoma removal from the back.  

A September 2009 QTC VA examination shows no complaints of pain, 
skin breakdown, any functional impairment or other symptoms.  The 
examiner objectively observed the scar to be a deep, linear scar 
with underlying tissue damage.  However, it was not found to be 
painful on examination.  There was no skin breakdown, 
inflammation, edema, keloid formation, or disfigurement.  The 
examiner observed that the scar did not limit the Veteran's 
motion or function.  The examiner diagnosed residual scar, status 
post excision of lipoma.

In July 2010, the Veteran testified before the undersigned 
Veterans' Law Judge that the scar on his back is sensitive and 
painful to the touch.  He noted that it was a "nasty" scar.  
The infection required removal of a large amount of tissue and 
healing had to occur from the outside in.  The Veteran described 
an indented scar that was tender and sharply painful to touch.  
He testified he felt pain in the scar when he sat down in such a 
way as to cause pressure on his spine, especially if he had taken 
his shirt off, and that he sometimes had to sleep on his side to 
avoid irritating the scar.  He specifically denied recurrence of 
infection or drainage from the scar.  

Based on the foregoing, the Board concludes that the evidence 
warrants an evaluation of 10 percent under Diagnostic Code 7804.  
Although there is no objective observation of pain, the evidence 
shows that the Veteran has reported pain in the region of the 
scar, including tenderness on palpation and pain on touch.  
Furthermore, the Board, having had the opportunity to assess the 
demeanor of the Veteran at a personal hearing, finds his reports 
of tenderness and pain highly credible.  See Davidson v. 
Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

An evaluation higher than 10 percent is not warranted.  First, 
Diagnostic Code 7804 does not afford an evaluation greater than 
10 percent.  Second, while the medical evidence shows that the 
scar is deep, it measures less than the 12 square inches or 77 
square centimeters required for a 20 percent evaluation under 
Diagnostic Code 7801.  Finally, there are no findings, and the 
Veteran has not reported or testified, that the scar is 
productive of limitation of motion or of any other function.  
Hence there is no impairment to be evaluated under Diagnostic 
Code 7805.  

In summary, the medical evidence supports the assignment of a 10 
percent evaluation for residual scar form excision of lipoma from 
the back.  However, the preponderance of the evidence is against 
an assignment of greater than 10 percent; there is no doubt to be 
resolved; and an evaluation of 10 percent, and no greater, for 
residual scar from excision of lipoma from the back is warranted.

The Veteran genuinely believes that his residual scar from 
excision of lipoma from the back is worse than has been evaluated 
and has offered his statements and testimony.  And by this 
decision, the Board has recognized that a higher evaluation is 
warranted for this scar, as discussed above.  However, as a 
layperson, lacking in medical training and expertise, the Veteran 
cannot provide a competent opinion on a matter so complex as the 
extent of his residual scar form excision of lipoma from the back 
and his views are of no probative value.  The Board has placed 
greater probative weight on the detailed findings provided by the 
medical professionals who discussed his symptoms, complaints, and 
manifestations.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 
2006).

The assignment of different evaluations throughout the pendency 
of the Veteran's appeal has been considered, in accordance with 
Hart v. Mansfield, 21 Vet. App. 505 (2007).  However, the medical 
evidence does not support staged evaluations in the present case.

The Board has also considered whether this case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1) (2009).  The Court has held that the threshold factor 
for extra-schedular consideration is a finding on part of the RO 
or the Board that the evidence presents such an exceptional 
disability picture that the available schedular evaluations for 
the service-connected disability at issue are inadequate.  
Therefore, initially, there must be a comparison between the 
level of severity and the symptomatology of the claimant's 
disability with the established criteria provided in the rating 
schedule for the disability.  If the criteria reasonably describe 
the claimant's disability level and symptomatology, then the 
disability picture is contemplated by the rating schedule, the 
assigned evaluation is therefore adequate, and no referral for 
extra-schedular consideration is required.  Thun v. Peake, 22 
Vet. App. 111 (2008).

In the case at hand, the record reflects that the Veteran has not 
required frequent hospitalizations solely for his residual scar 
from excision of lipoma from the back and that the level of scar 
disabilities is that specifically contemplated by the schedular 
criteria.  Accordingly, the Board has determined that referral of 
this case for extra-schedular consideration is not in order.

Finally, the Board considered the application of Rice v. 
Shinseki, 22 Vet. App. 447 (2009), which held that a TDIU claim 
is part of an increased rating claim when such claim is raised by 
the record.  In this case, the Veteran has not argued, and the 
record does not otherwise reflect, that his service-connected 
residual scar from the excision of his lipoma renders him totally 
unemployable.


ORDER

An evaluation of 10 percent, and no greater, for residual scar, 
excision of lipoma from back, is granted, subject to the laws and 
regulations governing the award of monetary benefits.


REMAND

The Veteran also argues that a higher evaluation is warranted for 
the residual scars from gunshot wound to his left shoulder and 
chest.  He testified in July 2010 that his symptoms have worsened 
in severity since his most recent VA examination.  Specifically, 
he testified that he has decreased strength.  As noted above, the 
criteria for scars allow compensation based on limitation of 
motion or function of that part of the body affected by the scar.  
See 38 C.F.R. § 4.118, Diagnostic Code 7805 (before and after 
October 23, 2008).

The most recent VA examination is dated in September 2009 and the 
most recent VA treatment records are dated in 2007.  Remand is 
required to determine the nature and extent of the Veteran's 
residual scars, gunshot wound to the left shoulder rand chest.  
See McClendon v. Nicholson, 20 Vet. App. 79 (2006); see also 
VAOPGCPREC 11-95 (April 7, 1995); Snuffer v. Gober, 10 Vet. App. 
400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).

In addition, the Veteran raised the issue of clear and 
unmistakable error in the July 1998 rating decision that 
originally evaluated his residual scars, gunshot wound to left 
shoulder and chest.  Specifically, he contends that he sustained 
injury to two muscle groups and that the residuals of this 
impairment ought to have been service-connected at the time.  The 
Board observes that the VA QTC examiner in September 2009 
identified involvement of muscle group III with decreased 
abduction and flexion in the left shoulder as part and parcel of 
the service-connected residuals of gunshot wound to the left 
shoulder and chest. 

The claim for CUE in the rating decision assigning the initial 
evaluation for the residual scars from gunshot wound to the left 
shoulder and chest is inextricably intertwined with the 
evaluation to be currently assigned.  Therefore, the Board will 
defer adjudication of this appeal until the claim for CUE in the 
July 1998 rating decision can be adjudicated.  See Harris v. 
Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1.  The RO or AMC should ensure that all 
identified VA and non-VA treatment records 
have been obtained.  In particular, the RO 
or AMC should ensure that any and all 
records of treatment accorded the Veteran 
at the VA Medical Center (VAMC) in 
Washington, D.C. since 2007 that are not 
already of record are obtained.

2.  Thereafter, the RO or AMC should 
schedule the Veteran for VA orthopedic, 
neurological, muscle, and skin examinations 
to determine the nature and extent of the 
residuals of gunshot wound to the left 
shoulder and chest.  All indicated tests 
and studies must be performed.  The 
examiner is asked to identify any muscle 
groups affected by the Veteran's gunshot 
wound and the extent of any residual damage 
caused by the wound.  The claims folder 
must be reviewed by the examiner in 
conjunction with the examination.  All 
manifestations of the service-connected 
residuals of gunshot wound to the left 
shoulder and chest must be carefully 
documented.  

3.  After undertaking any other development 
deemed essential in addition to that 
specified above, including adjudication of 
CUE in the September 1998 rating decision, 
the RO or AMC should readjudicate the 
Veteran's claim for an increased evaluation 
for the residuals of gunshot wound to the 
left shoulder rand chest with application 
of all appropriate laws and regulations, 
and consideration of lay witness statements 
and consideration of any additional 
information obtained as a result of this 
remand.  If the issue on appeal remains 
denied, a supplemental statement of the 
case must be provided to the Veteran and 
his representative, and they must be 
provided an opportunity to respond.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The Veteran need take no action 
until he is so informed.  The Veteran has the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The 
Veteran is advised that failure to appear for VA examinations 
could result in the denial of his claim.  38 C.F.R. § 3.655 
(2007).  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).  
The Board intimates no opinion as to the ultimate outcome of this 
case.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


